Citation Nr: 1042819	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-42 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back injury.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to September 
1995.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2004 rating 
decision, by the St. Petersburg, Florida, Regional office (RO), 
which denied the Veteran's claim of entitlement to service 
connection for a back disorder.  She perfected a timely appeal to 
that decision.  

The record reflects that a rating decision in June 1996 denied 
the Veteran's claim of entitlement to service connection for low 
back pain.  The Veteran is currently seeking service connection 
for a back disorder.  Rating actions are final and binding based 
on evidence on file at the time the claimant is notified of the 
decision and may not be revised on the same factual basis except 
by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  
As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  If the claimant can thereafter present new and 
material evidence, however, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.  

However, that is not the scenario in this case because the 
Veteran is basing her current claim for service connection for a 
back disorder on a completely new factual basis; namely, the 
Veteran maintains that her current back disorder developed as a 
result of a July 2001 motor vehicle accident that occurred while 
she was on her way to her Reserve duty drill.  This is not an 
instance where de novo adjudication of a claim on essentially the 
same facts as a previously and finally denied claim is 
permissible when an intervening change in law or regulation has 
created a new basis of entitlement to a benefit.  See Spencer v. 
Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994).  Rather, de novo review is warranted for this claim 
because the Veteran has presented a factual basis that has never 
before been considered by the RO.  Thus, the requirements for new 
and material evidence are not for application and the service 
connection claim is as listed on the title page.  


In March 2008, the Board remanded the case to the RO for further 
evidentiary development.  Following the requested development, 
which included a VA examination, a supplemental statement of the 
case (SSOC) was issued in September 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Unfortunately, the claims file reflects that further RO action on 
the claim on appeal is warranted, even though such action will, 
regrettably, further delay an appellate decision in this appeal.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
Stegall the Court held that "where... the remand orders of the 
Board... are not complied with, the Board itself errs in failing 
to insure compliance." Id.  

The Veteran's claim of entitlement to service connection for 
residuals of a back injury which occurred in July 2001 was 
previously before the Board in March 2008 and remanded at that 
time for additional evidentiary development.  In the March 2008 
Board remand, the AMC/RO was instructed, among other things, to 
arrange for the Veteran's claims folder to be reviewed by an 
orthopedist in order to determine the nature, onset date and 
etiology of the Veteran's claimed thoracolumbar spine disorder.  
The reviewing doctor was asked to provide an opinion as to the 
onset date and etiology of the Veteran's thoracolumbar disorder.  
The reviewer was also asked to provide an opinion as to the 
medical probabilities that any current thoracolumbar pathology is 
attributable to the Veteran's July 2001 car accident.  The 
rationale for all opinions expressed should also be provided.  

It was also requested that the orthopedist should respond to the 
following specific questions and provide a full statement of the 
basis for the conclusions reached:

(a) On the basis of the clinical record and the known development 
characteristics of the diagnosed thoracolumbar pathology, can it 
be concluded with clear and unmistakable certainty that any such 
currently diagnosed condition pre-existed the appellant's car 
accident in July 2001? The reviewer must discuss the February 
2001 imaging testing results, as well as all other pertinent 
radiologic testing.

(b) If any current thoracolumbar pathology clearly pre-existed 
the July 2001 car accident, can it be concluded with clear and 
unmistakable certainty that any such pre-existing condition did 
not undergo a worsening due to the car accident to a permanent 
degree beyond that which would be due to the natural progression 
of the condition(s)? 

The record reflects that the Veteran's claims folders were 
referred to a VA examiner in May 2009 who, after reviewing the 
claims folders, including the available postservice treatment 
records, opined that it is less likely as not that the Veteran's 
thoracolumbar back pain was caused by or a result of the car 
crash in 2001.  The examiner stated that it appears that her MVC 
did not either cause any significant pathology or contribute to 
any pre-existing pathology.  The examiner stated that there was 
no medical evidence to support a finding that the MVC has caused 
or exacerbated any pathology to contribute substantially toward 
her low back pain.  

While the examiner opined that the Veteran's current condition 
was not related to the inservice motor vehicle accident, the 
examiner did not answer the question as to whether it can be 
concluded with clear and unmistakable certainty that any such 
back pathology preexisted the car accident in July 2001.  The 
examiner also failed to answer the question as to whether it can 
be concluded with clear and unmistakable certainty that any such 
pre-existing condition did not undergo a worsening due to the car 
accident to a permanent degree beyond that which would be due to 
the natural progression of the condition.  

Given the fact that the physician who provided the May 2009 VA 
opinion failed to answer the specific questions that were posed 
by the Board, the examination report is inadequate for further 
appellate review.  

Regrettably, in order to properly and fairly adjudicate the 
Veteran's claim another remand is necessary to ensure compliance 
with specific directives of the Board's prior remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of her claim, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

In light of the discussion above, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, D.C., 
for the following actions: 

1.  The RO should arrange for the Veteran 
to undergo a VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of her current low back 
disorder.  The examination should include 
any diagnostic testing or evaluation deemed 
necessary.  The claims folder, including a 
complete copy of this remand, must be made 
available for review prior to the 
examination.  Based on a physical 
examination and comprehensive review of the 
claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:

(A)	Did the Veteran have a preexisting 
thoracolumbar disorder prior to the motor 
vehicle accident in July 2001? In answering 
that question, the examiner must discuss 
the February 2001 imaging testing results, 
as well as all other pertinent radiologic 
testing.

(b) If any current thoracolumbar pathology 
clearly pre-existed the July 2001 car 
accident, can it be concluded with clear 
and unmistakable certainty that any such 
pre-existing condition did not undergo a 
worsening due to the car accident to a 
permanent degree beyond that which would be 
due to the natural progression of the 
condition(s)? 

(c) If, in the alternative, it is 
determined the Veteran did not have 
preexisting thoracolumbar disorder prior to 
the July 2001 car accident, is it at least 
as likely as not (50 percent or more 
probable) that any current thoracolumbar 
disability is otherwise directly related to 
the car accident.?

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and information 
obtained from review of the record.  

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should readjudicate 
the Veteran's claim on the basis of all 
evidence of record and all applicable laws 
and regulations.  If any determination 
remains unfavorable to the Veteran, she and 
her representative should be furnished an 
SSOC, which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decisions reached.   Thereafter, the 
Veteran and her representative should be 
given the opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purposes of the REMAND 
are to further develop the record and to accord the Veteran due 
process of law.  No action is required of the Veteran until she 
receives further notice.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


